      Case 1:17-cv-07995-GBD Document 59 Filed 10/29/18 Page 1 of 2




                              HOFFMANN & ASSOCIATES
                                        Attorneys at Law
                                 450 Seventh Avenue, Suite 1400
                                   New York, New York 10123
                                      Tel. (212) 679-0400
                                       Fax (212) 679-1080


ANDREW S. HOFFMANN


TRAM D. LOPRESTO
                                               October 29, 2018

By ECF
Hon. George B. Daniels
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Room 1950
New York, NY 10007
                                               Re:         Espinoza, et al. v. Broadway Pizza &
                                                           Restaurant, et al.

                                                           Index No. 17-cv-07995 (GBD)
Dear Judge Daniels,

        We represent defendants in the above-captioned matter and write jointly with
plaintiffs to respectfully request the appointment of another mediator in this matter.

        This matter was previously assigned to Mediator Mike Lampert, who has now
resigned from this case due to a miscommunication regarding scheduling issues with the
parties. At the outset, we had advised plaintiffs’ counsel and the Mediator that we
recently took over this case from prior counsel, and that this case involved three (3)
individual defendants – including one who has left the country and has no intention of
returning, and one who is working in Europe until the end of the year – and thus there may
sometimes be a slight delay in getting responses.

        The miscommunication with Mediator Lampert concerned a mediation date that
Plaintiffs’ counsel and our office thought had been confirmed for October 30, 2018. We
wish to advise the Court that both parties wish to and are ready to proceed with a
mediation in this matter and respectfully request that the Court appoint another mediator
so that a new mediation date can be scheduled as soon as possible.

        Thank you in advance for your consideration.
Case 1:17-cv-07995-GBD Document 59 Filed 10/29/18 Page 2 of 2




                              Very truly yours,

                              /s/Andrew S. Hoffmann
                              Andrew S. Hoffmann




                              2
